PER CURIAM:
Michael R. Gross is a member of the Bar of the District of Columbia, having been admitted by motion on October 9, 1980. On January 5, 1998, Gross was disbarred by consent by the Court of Appeals of Maryland. On October 8, 1999, the Board on Professional Responsibility recommended that Gross be disbarred in the District of Columbia as reciprocal discipline.
Gross did not participate in the proceedings before the Board, nor has he noted an exception to the Board’s recommendation. The Office of Bar Counsel has advised us that Bar Counsel likewise does not except to that recommendation. Under these circumstances, we adopt the Board’s recommendation, see In re Goldsborough, 654 A.2d 1285, 1287 (D.C.1995), and Michael R. Gross is hereby disbarred.

So ordered.

1



. We direct Gross' attention to the requirements of D.C.App.R. XI, § 14.